Citation Nr: 0023121	
Decision Date: 08/30/00    Archive Date: 09/05/00

DOCKET NO.  97-28 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disorder on the basis of aggravation.

2.  Entitlement to service connection for a back disorder to 
include degenerative disc disease and an old compression 
fracture of the upper thoracic spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1967.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the RO.

In June 1998, the Board remanded this matter to the RO for 
purposes of verifying whether the veteran wanted to attend a 
Travel Board hearing in connection with his appeal.  The 
veteran ultimately determined that he desired a hearing 
before a Member of the Board in Washington, DC.  This hearing 
was held in May 2000.  Additional evidence was received in 
connection with this hearing and the veteran has waived RO 
review in accordance with 38 C.F.R. § 20.1304 (1999).  

In December 1988, the RO denied the veteran's original claim 
of service connection for an injury to the left ankle and 
provided the veteran with notification of that decision and 
his appellate rights.  In the absence of a timely filed 
appeal, that decision became final.  

In order to have a finally denied claim reopened, the veteran 
must present new and material evidence sufficient to reopen 
the claim.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).  New and material evidence means evidence 
not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). 

In this instance, however, after a careful review of the 
record, the Board has determined that the veteran's claim 
with respect to his left ankle disability submitted in May 
1997 essentially constitutes an original claim of service 
connection on the basis of aggravation of a preexisting 
disability.  The Board notes that the decision rendered by 
the RO in December 1988 specifically denied the veteran's 
claim of service connection for an ankle condition on the 
basis that injury to the ankle in service, as claimed by the 
veteran, was not shown by the evidence of record.  The 
veteran's claim submitted in May 1997, however, is based 
entirely on aggravation of a left ankle condition which the 
veteran claims was present prior to his induction into 
service.  Consequently, while it is clear that the RO's 
December 1988 decision denied service connection for an ankle 
condition on a direct basis, there is no indication that the 
RO has previously considered the veteran's claim on the basis 
of aggravation of a preexisting condition. 

Therefore, having found that the issue on appeal is more 
appropriately characterized as an original claim of 
entitlement to service connection for a left ankle disability 
based on aggravation of a preexisting condition, rather than 
as an attempt to reopen a previously denied claim, the Board 
has modified the issue accordingly.  The issue of entitlement 
to service connection for a left ankle disability on the 
basis of aggravation of a preexisting condition is discussed 
in the REMAND portion of this document.

The Board further notes that the veteran withdrew his claim 
of entitlement to service connection for the residuals of 
fractures of two ribs at the hearing conducted before the 
undersigned Member of the Board in May 2000.  


FINDING OF FACT

No competent evidence has been submitted to show that the 
veteran's currently demonstrated back disorder, to include 
degenerative disc disease and an old compression fracture of 
the upper thoracic spine, is due to disease or injury which 
was incurred in or aggravated by service.  



CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim of service connection for a back disorder, to include 
degenerative disc disease and an old compression fracture of 
the upper thoracic spine.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107(a), 7104 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded claim 
of service connection for a back condition.  If not, his 
application for service connection must fail, and there is no 
further duty to assist him in the development of his claims.  
38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  

Although a claim need not be conclusive, it must be 
accompanied by supporting evidence in order to be considered 
well grounded; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  Generally, a well-
grounded claim requires competent evidence of:  (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

The evidentiary assertions by the appellant must be accepted 
as true for purposes of determining whether the claim is well 
grounded, except where the claim is beyond the competence of 
the person making the assertion.  King v. Brown, 5 Vet. App. 
19 (1993).  When the issue involves a medical question of 
diagnosis or causation, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  

Statements and testimony from lay witnesses or the appellant 
in this regard are not sufficient to establish a plausible 
claim as they are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Furthermore, if 
the disorder is a chronic disease, service connection may be 
granted if manifest to a degree of 10 percent within the 
presumptive period; the presumptive period for arthritis is 
one year.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

Finally, service connection may also be granted for 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
When aggravation of a veteran's nonservice-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability over and above the degree of 
disability existing prior to aggravation.  Allen v. Brown, 7 
Vet. App. 439 (1995).  

At the time he filed his initial claim for service connection 
for a back disorder, in October 1997, the veteran claimed 
that his back disorder arose from a fall in service, when he 
fractured his ankle.  

The veteran's service medical records are entirely negative 
for complaints or findings referable to a back condition.  In 
fact, the first evidence that the veteran was suffering from 
a back condition was recorded in 1988 when he complained of 
back soreness during VA outpatient treatment; the assessment 
was probable muscle strain.  Degenerative disc disease and an 
old compression fracture of the upper thoracic spine were not 
documented until many years following his separation from 
service, specifically April 1997.  The veteran's primary 
contention in this regard is that his back condition is due 
to or aggravated by his left ankle disability.

In the first instance, the Board notes that the veteran has 
not been deemed entitled to service connection for a left 
ankle disability.  Consequently, service connection for a 
back disorder may not be granted under the provisions of 
38 C.F.R. § 3.310 for disability which is proximately due to 
or the result of a service-connected disease or injury.  

Furthermore, even assuming for purposes of argument that the 
veteran was granted service connection for a left ankle 
disability, he specifically testified at the hearing in May 
2000 that he had never been an informed by a doctor that his 
back problem had any relationship to his left ankle 
condition.  

Consequently, although the veteran has presented sufficient 
medical evidence which documents that he currently suffers 
from a back condition, to include degenerative disc disease 
and an old compression fracture of the upper thoracic spine, 
no competent evidence has been submitted which serves to link 
the currently demonstrated disability to a disease or injury 
which was incurred in or aggravated by service.  The veteran, 
as a lay person, is not competent to offer an opinion as to 
questions of medical diagnosis or causation presented in this 
case.  See Espiritu. 

In the absence of competent evidence showing a nexus between 
any currently demonstrated disability and service, the Board 
concludes that the veteran has failed to meet his initial 
burden of producing evidence of a well-grounded claim.  
Hence, service connection must be denied.  

In claims that are not well grounded, VA does not have a 
statutory duty to assist the veteran in developing facts 
pertinent to his claim.  VA, however, may be obligated under 
38 U.S.C.A. § 5103(a) to advise a veteran of evidence needed 
to complete his application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the veteran of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  

The Board finds that a remand is not required in this case.  
The veteran has not put VA on notice that competent evidence 
exists that supports his claim that his back condition is due 
to disease or injury incurred in or aggravated by service. 

By this decision, the Board is informing the veteran of the 
evidence necessary to make his claim as set forth above well 
grounded.  


ORDER

Service connection for a back condition, to include 
degenerative disc disease and an old compression fracture of 
the upper thoracic spine, is denied, as a well-grounded claim 
has not been presented.  


REMAND

As noted above, the Board has determined that that the issue 
on appeal as regards the veteran's left ankle condition is 
more appropriately characterized as an original claim of 
entitlement to service connection on the basis of aggravation 
of a preexisting disability, rather than as an attempt to 
reopen a previously denied claim.

In Bernard v. Brown, 4 Vet. App. 384, 394 (1993), the Court 
held that before the Board addresses in a decision a question 
that has not been addressed by the RO, it must consider 
whether the claimant has been given adequate notice of the 
need to submit evidence or argument, an opportunity to submit 
such evidence or argument, an opportunity to address the 
question at a hearing, and whether the claimant has been 
prejudiced by being denied those opportunities.  In this 
instance, in order to avoid potential prejudice to the 
veteran, the Board believes that a remand of this case is 
appropriate so the veteran's claim can be fully adjudicated 
and developed as an original claim for service connection, 
rather than as an attempt to reopen a previously denied 
claim.

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should take appropriate steps 
in order to contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his left ankle disability since service, 
particularly those providers who have 
attributed his left ankle condition to 
aggravation of a preexisting condition 
during his period of service.  After 
obtaining any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran in 
response to this request, which have not 
been previously secured, and associate 
them with the claims folder. 

2.  The RO should readjudicate the 
veteran's claim of entitlement to service 
connection for a left ankle disability on 
a de novo basis as discussed above, 
determining first if he has presented a 
well grounded therefor.  If so and if 
deemed to be necessary by the RO, 
additional evidentiary development should 
be undertaken.  Due consideration should 
be given to all pertinent laws and 
regulations.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished 
with copies of a Supplemental Statement 
of the Case and given an opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

No action is required of the veteran until he is otherwise 
notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 



